       Case 2:18-cr-00422-SMB Document 620 Filed 05/28/19 Page 1 of 3



 1   Paul F. Eckstein (#001822)
     PEckstein@perkinscoie.com
 2
     Daniel C. Barr (#010149)
 3   DBarr@perkinscoie.com
     John H. Gray (#028107)
 4   JHGray@perkinscoie.com
 5   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 6   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 7
     Facsimile: 602.648.7000
 8   DocketPHX@perkinscoie.com
 9   Kathleen E. Brody (#026331)
10   KBrody@acluaz.org
     ACLU FOUNDATION OF ARIZONA
11   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
12
     Telephone: 602.650.1854
13
     Attorneys for Amicus ACLU of Arizona
14
                               UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF ARIZONA
16
17   United States of America,                       No. CR-18-422-PHX-SMB
18
                          Plaintiff,
19                                                   ACLU OF ARIZONA’S
            v.                                       UNOPPOSED MOTION FOR
20                                                   LEAVE TO FILE AMICUS
     Michael Lacey, et al.,                          CURIAE BRIEF REGARDING
21
                                                     FIRST AMENDMENT
                          Defendants.                CONSIDERATIONS
22
23
24
25
26
27
28
       Case 2:18-cr-00422-SMB Document 620 Filed 05/28/19 Page 2 of 3



 1           Pursuant to Fed. R. Civ. P. 7 and LRCiv 7.2, the ACLU of Arizona, the state affiliate
 2   of the national American Civil Liberties Union (“ACLU”) moves for leave to file an amicus
 3   curiae brief narrowly focused on First Amendment issues at issue in this case. The parties
 4   do not oppose this Motion.
 5           The ACLU is a statewide nonpartisan, nonprofit organization with a long history of
 6   protecting the constitutional rights of Arizona’s people. Part of that history has included
 7   filing lawsuits and amicus curiae briefs in both state and federal courts on a wide range of
 8   constitutional and other civil rights issues, including the First Amendment. This case raises
 9   important free speech concerns that are at the core of the ACLU’s mission. The ACLU,
10   therefore, requests that the Court accept its brief as filed and consider it in connection with
11   Defendants’ pending motion to dismiss and, if necessary, throughout the remainder of the
12   case.
13           A copy of the proposed brief has been lodged with this Motion.
14
15   Dated: May 28, 2019                         PERKINS COIE LLP
16
17                                               By: /s/ Daniel C. Barr
                                                    Paul F. Eckstein (#001822)
18                                                  Daniel C. Barr (#010149)
19                                                  John H. Gray (#028107)
                                                    2901 North Central Avenue, Suite 2000
20                                                  Phoenix, Arizona 85012-2788
21                                                       ACLU FOUNDATION OF ARIZONA
22                                                       Kathleen E. Brody
                                                         3707 North 7th Street, Suite 235
23                                                       Phoenix, Arizona 85013
24
                                                 Attorneys for Amicus ACLU of Arizona
25
26
27
28

                                                   -1-
       Case 2:18-cr-00422-SMB Document 620 Filed 05/28/19 Page 3 of 3



 1                                         CERTIFICATE OF SERVICE
 2                      I hereby certify that on May 28, 2019, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6                                                  s/ Marie van Olffen
 7   78204-0012/144515571.1

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 1 of 8



 1   Paul F. Eckstein (#001822)
     PEckstein@perkinscoie.com
 2
     Daniel C. Barr (#010149)
 3   DBarr@perkinscoie.com
     John H. Gray (#028107)
 4   JHGray@perkinscoie.com
 5   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 6   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 7
     Facsimile: 602.648.7000
 8   DocketPHX@perkinscoie.com
 9   Kathleen E. Brody (#026331)
     KBrody@acluaz.org
10
     ACLU Foundation of Arizona
11   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
12   Telephone: 602.650.1854
13
     Attorneys for Amicus ACLU of Arizona
14
                               UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF ARIZONA
16
17   United States of America,                       No. CR-18-422-PHX-SMB
18                        Plaintiff,
                                                     ACLU OF ARIZONA’S AMICUS
19
            v.                                       CURIAE BRIEF REGARDING
20                                                   FIRST AMENDMENT
     Michael Lacey, et al.,                          CONSIDERATIONS
21
                          Defendants.
22
23
24
25
26
27
28
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 2 of 8



 1   I.     Amicus ACLU of Arizona’s Interest
 2          The ACLU of Arizona, the state affiliate of the national American Civil Liberties

 3   Union (“ACLU”), is a statewide nonpartisan, nonprofit organization of over 14,000

 4   members throughout Arizona dedicated to protecting the constitutional rights of all. The

 5   fight for freedom of speech has been a bedrock of the ACLU’s mission since the

 6   organization was founded in 1920, driven by the need to protect the constitutional rights of

 7   conscientious objectors and anti-war protesters. The ACLU’s work to protect freedom of

 8   expression has continued over the last century, including consistent efforts to combat

 9   censorship of private citizens and the media. The ACLU of Arizona frequently files amicus

10   curiae briefs in state and federal courts on a wide range of civil liberties and civil rights

11   issues. The ACLU of Arizona files this amicus brief to advise the Court on important First

12   Amendment principles implicated by this prosecution.

13   II.    Introduction
14          The First Amendment’s guarantee of freedom of speech prohibits the government

15   from prosecuting someone for making another person’s speech available to the public

16   without proving that the defendant either specifically intended to further unlawful activity

17   or knew the specific contents of the unlawful speech. The Supreme Court protected those

18   freedoms during the newspaper, bookstore, and periodical age (the “Print Age”). That

19   precedent has stood into the Internet Age and should not be washed away simply because

20   the speech at issue here appeared in an online forum rather than in a newspaper classified

21   section, magazine advertisement, or adult section of a bookstore. Rather, that precedent is

22   even more relevant and more justified in the Internet Age, where the volume of material

23   published each hour exceeds the material published in the Print Age each year.

24          If people fear the sword of criminal liability when they provide an online forum

25   where others might post both protected and unprotected speech, then they will self-censor

26   and restrict even protected speech out of fear of prosecution. Alternatively, they will shut

27   down their websites completely because the burden of manually checking every single

28   third-party post and trying to judge for themselves which posts can stay or go would be

                                                  -1-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 3 of 8



 1   impractical to any business. To avoid this chilling effect, the Court should refuse to impose
 2   criminal liability absent proof beyond a reasonable doubt that the defendants specifically
 3   intended to further unlawful activity or knew the content of each allegedly illegal post.
 4
     III.   The First Amendment’s longstanding protection against criminal liability for
 5          distributing speech should apply no matter the medium.
 6          The Supreme Court has long cautioned against imposing criminal liability against a
 7   person for distributing others’ speech without showing something more than mere high-
 8   level knowledge or risk that the speech might relate to illegal conduct. In Smith v.
 9   California, the Supreme Court considered whether the government could impose criminal
10   liability on a bookseller for selling obscene books without first showing that the bookseller
11   knew the contents of those particular books. 361 U.S. 147, 150–54 (1959). The Court held
12   it unconstitutional to “dispens[e] with any requirement of knowledge of the contents of the
13   book on the part of the seller.” Id. at 153. 1
14          By explaining the free speech concerns of imposing criminal liability on a person
15   who distributes another’s speech, the Court indicated that the First Amendment protects a
16   defendant who does not know what each allegedly obscene book said. According to the
17   Court, under the fear of criminal prosecution, the bookseller would “tend to restrict the
18   books he sells to those he has inspected; and thus the State will have imposed a restriction
19   upon the distribution of constitutionally protected as well as obscene literature.” Id.; see
20   also id. at 150-51 (cautioning against applying criminal statutes where doing so has “the
21   collateral effect of inhibiting the freedom of expression, by making the individual more
22   reluctant to exercise it”). In other words, the First Amendment forecloses criminal liability
23   when the bookseller’s only alternative is to “make himself aware of the contents of every
24   book in his shop” and try to guess if he or she will face criminal liability for allowing that
25   speech to reach the public’s eye. See id. (emphasis added). That demand “would be
26   altogether unreasonable.” Id.
27
            1
           Specific intent to further unlawful activity may also pass muster under the First
28   Amendment as an alternative mens rea standard.

                                                      -2-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 4 of 8



 1          But, as Smith found, the cost does not end with the one who distributes the speech:
 2   the true cost falls on the public. “[B]y restricting [the bookseller,] the public’s access to
 3   reading matter would be restricted. If the contents of bookshops and periodical stands were
 4   restricted to material of which their proprietors had made an inspection, they might be
 5   depleted indeed.” Id. The bookseller would self-censor to allow only that “material with
 6   which he could familiarize himself” “in the face of his absolute criminal liability.” Id. The
 7   end result is that the public is deprived of both protected and unprotected speech. See id.
 8          That Smith examined a strict liability statute does not disrupt its guidance here. The
 9   Supreme Court outlined the chilling effect on speech where the government imposes
10   criminal liability without showing that the defendant at least knew about the allegedly
11   unlawful speech at issue. Id. (“By dispensing with any requirement of knowledge of the
12   contents of the book on the part of the seller . . . [e]very bookseller would be placed under
13   an obligation to make himself aware of the contents of every book in his shop. It would be
14   altogether unreasonable to demand so near an approach to omniscience.”) (citation
15   omitted); see also Manual Enterprises, Inc. v. Day, 370 U.S. 478, 493 (1962) (extrapolating
16   from Smith that the First Amendment requires that the allegedly improper speech was
17   “shown to” the defendant to allow the “opportunity to judge for himself as to its alleged
18   obscenity”).
19          The Supreme Court’s warning in Smith has stood the tests of time and practical
20   application. Of particular relevance here, the Supreme Court addressed the free speech
21   consequences of objectionable advertisements in periodicals in Manual Enterprises, Inc. v.
22   Day, 370 U.S. 478, 493 (1962). The Manual Enterprises Court analyzed the Comstock Act,
23   which imposed criminal and civil penalties against anyone who transmitted obscene
24   periodical advertisements through the mail. The Court held that the company’s president
25   could not be liable under the law where there was “no evidence that any of this material was
26   shown to him” so that he “was afforded no opportunity to judge for himself as to its alleged
27   obscenity.” Id. Channeling Smith’s warning, the Court explained, “Since publishers cannot
28   practicably be expected to investigate each of their advertisers, and since the economic

                                                  -3-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 5 of 8



 1   consequences of an order barring even a single issue of a periodical from the mails might
 2   entail heavy financial sacrifice, a magazine publisher might refrain from accepting
 3   advertisements from those whose own materials could conceivably be deemed
 4   objectionable by the Post Office Department.” Id. As with the bookstore in Smith, the end
 5   result is to “deprive such materials, which might otherwise be entitled to constitutional
 6   protection, of a legitimate and recognized avenue of access to the public.” Id.
 7          Courts have built on Smith in similar contexts, consistently recognizing the chilling
 8   effect on speech of imposing liability on distributors who do not know the contents of each
 9   item of allegedly unlawful speech. 2 See United States v. X-Citement Video, Inc., 513 U.S.
10   64, 67, 69 (1994) (striking down statute that prohibited distributing visual images of minors
11   engaged in sexually explicit conduct, noting first that Supreme Court precedent required
12   that “the defendant possess knowledge of the particular fact that one performer had not
13   reached the age of majority at the time the visual depiction was produced” and that “some
14   form of scienter is to be implied in a criminal statute even if not expressed”) (emphasis
15   added); Hunt v. State of Okl., 683 F.2d 1305, 1307–08 (10th Cir. 1982) (requiring that the
16   government prove that a criminal defendant “had knowledge of the contents of the material
17   he distributed, and that he knew the character and nature of the materials”); cf. Video
18   Software Dealers Ass’n v. Webster, 968 F.2d 684, 687-90 (8th Cir. 1992) (relying on Smith
19   in civil context, striking down statute that prohibited renting or selling violent videos to
20   minors without requiring knowledge or intent, noting that “any statute that chills the
21   exercise of First Amendment rights must contain a knowledge element” and warning that a
22   defendant wanting “to avoid criminal liability” would “have to view the contents of every
23   video in their stores” and instead would choose to “limit videos available to the public to
24   the videos the dealers have viewed”) (emphasis added). 3
25
26          2
               Whether the solicitation advisements cited in the superseding indictment are
     protected under the First Amendment is beyond the scope of this brief.
27          3
              The First Amendment standard in civil cases might be lower than in criminal cases,
     but civil cases are at least instructive by analogy where courts found that statutes infringe
28   on free speech rights even in the civil context.

                                                  -4-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 6 of 8



 1          Only the medium has changed—from the bookstores and periodical pages to the
 2   Internet—but the First Amendment should still protect a defendant from liability where that
 3   defendant did not at least know the specific contents of the speech at issue. Commentators
 4   have echoed this view and urged courts not to restrict First Amendment protections in the
 5   online criminal context. The prime example appeared in the Stanford Law & Policy Review
 6   and referenced the ongoing Backpage dispute. Lawrence G. Walters, Shooting the
 7   Messenger: An Analysis of Theories of Criminal Liability Used Against Adult-Themed
 8   Online Service Providers, 23 Stan. L. & Pol'y Rev. 171 (2012). That article explained that
 9   “criminal liability has never been extended to mere advertisers of individuals who later
10   engage in prostitution.” Id. at 194. Rather, the First Amendment should protect an online
11   “advertising forum for such individuals that may later engage in unlawful conduct.” Id.
12   Issuing the same warning that Smith gave decades ago for booksellers, the article explained
13   that online service providers would behave no differently than the Supreme Court
14   anticipated booksellers would behave if under the threat of criminal prosecution for the
15   material they distribute. When internet companies face “uncertain or intolerable legal
16   exposure,” they would be “inclined to cease offering a forum for communication if the risks
17   are too high to justify the anticipated profit. The forum of communication will then cease
18   to exist.” Id. at 174. The article emphasized the importance of this First Amendment battle,
19   arguing that potential “criminal liability for [online service providers] . . . must be clarified
20   if the Internet is to continue to function, free of government-encouraged self-censorship.”
21   Id. at 190-91.
22   IV.    Conclusion
23          The Court should hold the government to its burden to prove beyond a reasonable
24   doubt that the defendants knew that specific advertisements in question solicited illegal
25   conduct: it should not to open the door to criminal liability merely for providing an online
26   forum where others might have posted improper content. Because the “fundamental
27   freedoms of speech and press have contributed greatly to the development and well-being
28   of our free society and are indispensable to its continued growth[,] . . . [t]he door barring

                                                    -5-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 7 of 8



 1   federal and state intrusion into this area cannot be left ajar; it must be kept tightly closed
 2   and opened only the slightest crack necessary to prevent encroachment upon more
 3   important interests.” Smith, 361 U.S. at 155. Even when the government aims at preventing
 4   prurient conduct, the Court should not “open[] that door too far.” Id. This is not to say that
 5   every website operator can escape criminal liability. But the Supreme Court has long
 6   established that the proper amount to “open the door” is to require at least knowledge of the
 7   specific problematic content, if not also specific intent to further criminal conduct, and not
 8   to impose an impossible burden leading to state-mandated self-censorship.
 9
     Dated: May 28, 2019
10                                               PERKINS COIE LLP
11
12                                               By: /s/ Daniel C. Barr
                                                    Paul F. Eckstein (#001822)
13                                                  Daniel C. Barr (#010149)
14                                                  John H. Gray (#028107)
                                                    2901 North Central Avenue, Suite 2000
15                                                  Phoenix, Arizona 85012-2788
16                                                      ACLU FOUNDATION OF ARIZONA
17                                                      Kathleen E. Brody
                                                        3707 North 7th Street, Suite 235
18                                                      Phoenix, Arizona 85013
19
                                                 Attorneys for Amicus ACLU of Arizona
20
21
22
23
24
25
26
27
28

                                                  -6-
      Case 2:18-cr-00422-SMB Document 620-1 Filed 05/28/19 Page 8 of 8



 1                                         CERTIFICATE OF SERVICE
 2                      I hereby certify that on May 28, 2019, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6                                                  s/ Marie van Olffen
 7   78204-0012/144495907.3

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -7-
      Case 2:18-cr-00422-SMB Document 620-2 Filed 05/28/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-422-PHX-SMB
10
                          Plaintiff,
11                                                   [PROPOSED] ORDER
            v.                                       GRANTING ACLU OF
12                                                   ARIZONA’S UNOPPOSED
     Michael Lacey, et al.,                          MOTION FOR LEAVE TO FILE
13
                                                     AMICUS CURIAE BRIEF
14                        Defendants.                REGARDING FIRST
                                                     AMENDMENT
15                                                   CONSIDERATIONS
16
17
18          Having reviewed the ACLU of Arizona’s Unopposed Motion for Leave to File

19   Amicus Curiae Brief Regarding First Amendment Considerations, and good cause

20   appearing,

21          IT IS HEREBY ORDERED that the Motion is GRANTED.

22          IT IS FURTHER ORDERED that the ACLU of Arizona’s Amicus Curiae Brief

23   Regarding First Amendment Considerations, which was lodged with the Motion for Leave,

24   shall be deemed properly filed.

25
26
27
28
